Case 8:19-cv-02898-JSM-CPT Document 11 Filed 01/30/20 Page 1 of 15 PageID 38



                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 FERNANDO DIAZ, individually and on                       CASE NO. 8:19-CV-02898-JSM-CPT
 behalf of all others similarly situated,

      Plaintiff(s),

 v.

 CREDIT PROTECTION ASSOCIATION,
 LP.

      Defendant.

            PLAINTIFF’S RESPONSE TO FRCP 12(B)(6) MOTION TO DISMISS

         Now Comes Plaintiff, FERNANDO DIAZ (“Plaintiff”), by and through his undersigned

attorney, and submits the following Response in opposition to a FRCP 12(b)(6) Motion to

Dismiss filed by Defendant CREDIT PROTECTION ASSOCIATION, LP:

         I. Introduction & Summary of Facts

         Plaintiff is a resident of Tampa, Florida. Complaint, Dkt. 1, ¶1. Plaintiff has filed this civil

action pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §1692, et seq.

Defendant CREDIT PROTECTION ASSOCIATION, LP (“Defendant” or “CPA”) is a “debt

collector” as defined by Section 1692a(6) of the FDCPA because CPA routinely uses the United

States Postal Service for the collection of consumer debts. Id. at ¶5.

         Plaintiff obtained internet services (the “Subject Debt”) from Frontier Communications.

Plaintiff incurred the Subject Debt for personal and household expenses. Dkt. 1, ¶14. When

Plaintiff could not pay the Subject Debt, CPA attempted to collect the Subject Debt. Id. at ¶¶15,

18. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because CPA regards her as a

“person obligated or allegedly obligated to pay” the Subject Debt. Id. at ¶16.



                                                    1
Case 8:19-cv-02898-JSM-CPT Document 11 Filed 01/30/20 Page 2 of 15 PageID 39



       In an attempt to collect the Subject Debt, CPA sent a Postcard to Plaintiff on or about

November 6, 2019. Dkt. 1, ¶18. Similar to an envelope, the Postcard was folded and sealed shut

for the purpose of protecting the contents of the Postcard from being read by persons other than

the recipient. Id. at ¶¶19-20. Just like an envelope, in order to review the contents of the Postcard,

Plaintiff was required to unseal the Postcard and did so by ripping open a perforated end of the

Postcard. Id. at ¶21. The Postcard violated Section 1692f(8) because the contained the following

words on the front of the Postcard: “IMPORTANT INFORMATION ENCLOSED”. Id. at ¶22.

       Section 1692f of the FDCPA generally prohibits a debt collector from using “unfair or

unconscionable means to collect or attempt to collect any debt.” Section 1692f(8) specifically

prohibits a debt collector from:

                       Using any language or symbol, other than the debt
                       collector’s address, on any envelope when communicating
                       with a consumer by use of the mails or by telegram, except
                       that a debt collector may use his business name if such name
                       does not indicate that he is in the debt collection business.

Section 1692f(8) contains no exceptions – any extraneous text on the envelope- or on the outside

of a postcard violates 15 U.S.C. § 1692f(8).

       CPA tries to downplay the impact of the words “IMPORTANT INFORMATION

ENCLOSED” (and loses credibility in doing so) by removing the bold and capitalized font that it

used on the Postcard. Dkt. 10, p.2. This is an odd approach for CPA to take when it is clear that it

purposefully printed these words on the Postcard knowing that words – and how they are formatted

– have an impact on how consumers’ review and open debt collection communications. For

example, upon information and belief, CPA plausibly placed the words “IMPORTANT

INFORMATION ENCLOSED” on postcards like the one in question to hundreds of consumers

in this District, in an attempt to cause consumers to induce consumers like Plaintiff to open

postcards, read the contents of the postcards, and pay the subject debts. Dkt. 1, ¶29. Further, upon
                                                  2
Case 8:19-cv-02898-JSM-CPT Document 11 Filed 01/30/20 Page 3 of 15 PageID 40



information and belief, CPA has determined that it collects more money from consumers when it

sends letters with the words, “IMPORTANT INFORMATION ENCLOSED” on the face of the

letters. Dkt.1, ¶30. Lastly, upon information and belief, CPA has determined that least

sophisticated consumers are more likely to open postcards sent with the words “IMPORTANT

INFORMATION ENCLOSED” than postcards that do not contain the words “IMPORTANT

INFORMATION ENCLOSED.” Id. at ¶31.

       A redacted image of the front of the Postcard (as depicted in Paragraph 33 of the

Complaint) is depicted below:




       As discussed below, CPA’s use of the words “IMPORTANT INFORMATION

ENCLOSED” on the outside of the Postcard violated Section 1692f(8) of the FDCPA. Preston

v. Midland Credit Mgmt., 2020 U.S. App. LEXIS 1775 (7th Cir. Jan. 21, 2020).




                                             3
Case 8:19-cv-02898-JSM-CPT Document 11 Filed 01/30/20 Page 4 of 15 PageID 41



       When Plaintiff received the Postcard, his attention was drawn to the fact that it said

“IMPORTANT INFORMATION ENCLOSED.” Dkt. 1,¶24. After reading these words,

Plaintiff immediately opened the Postcard in order to read the contents of the Postcard. Id. at ¶25.

CPA knew (or should have known) that it was a violation of Section 1692f(8) of the FDCPA for

CPA to include the words “IMPORTANT INFORMATION ENCLOSED” on the outside of

the Postcard because CPA is familiar with the prohibitions of Section 1692f of the FDCPA. Id. at

¶27. CPA is familiar with the prohibitions of 1692f of the FDCPA because CPA was recently sued

for sending postcards to consumers to collect debts. In February of 2018, CPA was for sending

debt collection postcards to consumers in violation of Section 1692f(7) of the FDCPA in the case

of McRobie v. Credit Protection Association, 18-cv-00566 (E.D. Penn.). Id. at ¶28. Section

1692f(7) prohibits “[c]ommunicating with a consumer regarding a debt by post card”.

       As discussed below, CPA’s Motion and incorrectly rest on the argument that the objected

to phrase “Important Information Enclosed” does not violate Section 1692f(8) of the FDCPA

because the words are “innocuous”. Dkt. 10, p. 2. This argument ignores the fact that the

prohibitions of Section 1692f(8) clearly prohibit the types of words that CPA used. Accordingly,

CPA’s Motion to Dismiss should be denied.

II.   Argument

       A. Summary of the FDCPA

       Congress enacted the FDCPA in 1977 in order to “eliminate abusive debt collection

practices by debt collectors, to insure that those debt collectors who refrain from using abusive

debt collection practices are not competitively disadvantaged, and to promote consistent State

action to protect consumers against debt collection abuses.” Pub. L. No. 95-109, § 802(e), 91 Stat.

874, 874 (codified at 15 U.S.C. § 1692(e)). To achieve those ends, the FDCPA imposes various

requirements on debt collectors’ debt collection activity. Relevant here is Section 1692f, which
                                                 4
Case 8:19-cv-02898-JSM-CPT Document 11 Filed 01/30/20 Page 5 of 15 PageID 42



provides that a “debt collector may not use unfair or unconscionable means to collect or attempt

to collect any debt.” 15 U.S.C. § 1692f.

      Section 1692f goes on to states that the “following conduct is a violation of this section”

and enumerates eight specifically prohibited practices. In particular, Section 1692f(8) prohibits a

debt collector from “using any language or symbol, other than the debt collector’s address, on any

envelope when communicating with a consumer by use of the mails or by telegram, except that a

debt collector may use his business name if such name does not indicate that [it] is in the debt

collection business.” 15 U.S.C. § 1692f(8). To ensure compliance with Section 1692f(8) and the

FDCPA’s other requirements, Congress provided a private right of action. 15 U.S.C. § 1692k(a).

       B. No Court in the Eleventh Circuit Has Addressed Whether a Debt Collector
          Violates Section 1692f(8) of the FDCPA by including the Words “IMPORTANT
          INFORMATION ENCLOSED” on the Postcard

       CPA cannot point to any authority within the Eleventh Circuit that holds that a debt

collector my place the words “IMPORTANT INFORMATION ENCLOSED” on a postcards

that is used to collect a debt. CPA, however, attempts to absolve itself from violating the clear

prohibitions of Section 1692f(8) by relying on inapposite Southern District of Florida cases that

applied a so-called “benign language” exception to Section 1692f(8) where the debt collectors was

sued for including a barcode and account number on the face of an envelope. Dkt. 10, pp. 5-6,

citing Valle v. First Nat'l Collection Bureau, Inc., 252 F. Supp. 3d 1332 (S.D. Fla. 2017) and Artell

v. ARS Nat'l Serv.'s, Inc., 2016 U.S. Dist. LEXIS 154163 at 6 (S.D. Fla. Nov. 4, 2016).

       CPA’s heavy reliance on these cases is misplaced, as Plaintiff is not complaining of

meaningless umbers being placed on the Postcard. “Words matter” and CPA has placed the words

“IMPORTANT INFORMATION ENCLOSED” on the Postcard to help cause Plaintiff to take

notice of the Postcard and increase the odds that he will read the contents and pay the Subject

Debt. For example, on information and belief, CPA plausibly placed the words “IMPORTANT

                                                 5
Case 8:19-cv-02898-JSM-CPT Document 11 Filed 01/30/20 Page 6 of 15 PageID 43



INFORMATION ENCLOSED” on postcards like the one in question to hundreds of consumers

in this District, in an attempt to cause consumers to induce consumers like Plaintiff to open

postcards, read the contents of the postcards, and pay the subject debts. On information and belief,

CPA has determined that it collects more money from consumers when it sends letters with the

words, “IMPORTANT INFORMATION ENCLOSED” on the face of the letters. On

information and belief, CPA has determined that least sophisticated consumers are more likely to

open postcards sent with the words “IMPORTANT INFORMATION ENCLOSED” than

postcards that do not contain the words “IMPORTANT INFORMATION ENCLOSED.” See

Dkt. 1, ¶¶29-31.

       Congress passed the FDCPA in order to "arm[] consumers with a shield against the overly

zealous debt collector" and to prevent the "many cunning ways [debt collectors may try] to

circumvent [the FDCPA] under cover of technical compliance." Russell v. Equifax A.R.S., 74 F.3d

30, 32 (2d Cir. 1996). See also, Forsberg v. Fidelity Nat'l Credit Serv. Ltd., Case No. 03-cv-2193,

2004 U.S. Dist. LEXIS 7622, 2004 WL 3510771, at *6 (S.D. Cal. Feb. 26, 2004) (suggesting that

defendant debt collector's "bluffing" in an "attempt to pressure and intimidate plaintiff' would

constitute a violation of § 1692e(10)); Cacace Lucas, 775 F. Supp. 502, 506 (D. Conn. 1990)

(entering summary judgment for plaintiffs in FDCPA case under § 1692e where debt collector

inaccurately threatened that if it brought action against plaintiffs, then the commencement of

litigation would automatically cause attachment of plaintiff's property); Rosa v. Gaynor, 784 F.

Supp. 1, 4 (D. Conn. 1989) (holding that a letter that created a "false sense of urgency" and listed

"intimidating" and "bullying" remedies was unlawfully deceptive).

       CPA tries to downplay why it chose to risk violating the clear prohibitions by trying to

argue that the phrase “IMPORTANT INFORMATION ENCLOSED” “reveals [no]thing about



                                                 6
Case 8:19-cv-02898-JSM-CPT Document 11 Filed 01/30/20 Page 7 of 15 PageID 44



the alleged correspondence.” Dkt. 10, p. 6. That is an impressive statement to make where it is

clear as day that CPA placed these words on the Postcard to influence Plaintiff to tear open the

Postcard to reveals the so-called “IMPORTANT INFORMATION ENCLOSED”.

          CPA’s attempt to downplay why it used the word in question and how the words could be

interpreted runs afoul with the law. Courts have cautioned that “judges are not good proxies for

the unsophisticated consumer.” McMillan v. Collection Prof’ls Inc., 455 F.3d 754, 759 (7th Cir.

2006) (internal quotations omitted). "Unsophisticated readers may require more explanation than

do federal Judges; what seems pellucid to a judge, a legally sophisticated reader, may be opaque"

to the unsophisticated consumer. Johnson v. Revenue Mgmt. Corp., 169 F.3d 1057, 1060 (7th Cir.

1999)).

          As noted directly below, using similar types of words in an attempt to collect a debt has

been held to violate Section 1692f(8). Preston v. Midland Credit Mgmt., 2020 U.S. App. LEXIS

1775 (7th Cir. Jan. 21, 2020).

          C. Defendant Violated Section 1692f(8) of the FDCPA by including the Words
             “IMPORTANT INFORMATION ENCLOSED” on the Postcard

          In Preston v. Midland Credit Mgmt., 2020 U.S. App. LEXIS 1775 (7th Cir. Jan. 21, 2020),

the Seventh Circuit held that a debt collector violated Section 1692f(b) of the FDCPA when it

placed the words “TIME SENSITIVE DOCUMENT” on the envelope containing a debt

collection letter. According to the court, “Mr. Preston submits that the plain language of § 1692f(8)

prohibits any language or symbol, other than the debt collector's business name or address, from

appearing on the envelope containing a debt collection letter. We agree.” Preston, 2020 U.S. App.

LEXIS 1775, *9. The court then held as follows: “[o]n its face, the prohibition is clear: use of any

language or symbol on an envelope, except for the debt collector's name (if it does not indicate




                                                  7
Case 8:19-cv-02898-JSM-CPT Document 11 Filed 01/30/20 Page 8 of 15 PageID 45



that the collector is in the business of debt collection) and the debt collector's address, violates

subsection (8).” Id. at *11.

       Preston explained the prohibited conduct set forth by Section 1692 was clearly intended to

balance the ability of debt collectors to use the mail to collect debts, on one hand, and protect the

rights of consumers:

           The statutory language does, in fact, prohibit debt collectors from sending
           communications to consumers in envelopes bearing symbols that are indicative
           of debt collection. The language of the statute simply draws a clear line to
           ensure that consumers' rights are not lost in the interpretation of more subtle
           language.
                                                 ***
           In providing certainty, this provision furthers the FDCPA's overall purpose of
           "eliminat[ing] abusive debt collection practices by debt collectors" and
           "insur[ing] that those debt collectors who refrain from using abusive debt
           collection practices are not competitively disadvantaged." 15 U.S.C. § 1692(e).

           In sum, the meaning of § 1692f(8) is clear: When a debt collector communicates
           with consumers through the mails, it may not use any language or symbol on
           the envelope except for its business name or address, as long as the name does
           not indicate that he is in the debt collection business. Turning to the facts here,
           there is no question that the language "TIME SENSITIVE DOCUMENT"
           appears on the envelope enclosing a communication to a consumer. It is equally
           apparent that the language at issue does not fall within the itemized exception
           set forth in subsection (8): It is not Midland's name nor its address. The
           inclusion of this phrase thus violates § 1692f(8), and the district court erred in
           dismissing the claim set forth in Count I of Mr. Preston's complaint

Id. *17-*18.

       Significantly, Preston properly rejected the debt collector’s main argument: “Midland

maintains that a literal application of § 1692f(8) "would unquestionably lead to bizarre results." It

urges us to adopt the view of our sister circuits in Strand and Goswami, to hold that subsection (8)

needs clarification, and to look to legislative history to guide our interpretation of that provision.

We turn now to those cases.” Id. at pp. 11-12. Notably, as explained below in Section III-E, Preston

analyzed and rejected the very authorities relied upon by Defendant.


                                                  8
Case 8:19-cv-02898-JSM-CPT Document 11 Filed 01/30/20 Page 9 of 15 PageID 46



       D. The Court Should Reject CPA’s So-Called “Innocuous” Language Exception

       Just like the debt collector in Preston v. Midland, CPA’s Motion to Dismiss relies heavily

on two circuit court cases that have adopted a so-called “benign language” exception to 1692f(8),

the Fifth Circuit’s opinion in Goswami v. American Collections Enterprise, Inc., 377 F.3d 488 (5th

Cir. 2004), and the Eighth Circuit’s decision in Strand v. Diversified Collection Services, Inc., 380

F.3d 316 (8th Cir. 2004). Dkt. 10, pp. 4-5.

       These opinions ignore a hallmark of statutory interpretation - that courts must first look at

the "actual language" used in the statute – to determine a statute's plain meaning. Silva-Hernandez

v. U.S. Bureau of Citizenship & Immigration Servs., 701 F.3d 356, 363 (11th Cir. 2012). “Those

who ask courts to give effect to perceived legislative intent by interpreting statutory language

contrary to its plain and unambiguous meaning are in effect asking courts to alter that language,

and courts have no authority to alter statutory language . . . cannot add to the terms of the provision

what Congress left out." Id. at 361 (quoting CBS Inc. v. Primetime 24 Joint Venture, 245 F.3d

1217, 1228 (11th Cir. 2001))

       Moreover, where the actual language is clear, as is the case with Section 1692f(8), courts

are not free to go beyond it. See, e.g., United States v. Chafin, 808 F.3d 1263, 1270 (11th Cir.

2015). "[W]here the statutory language is clear and unambiguous, we presume that Congress said

what it meant and meant what it said. Indeed, our inquiry must cease if the statutory language is

unambiguous and the statutory scheme is coherent and consistent." Id. (internal quotation marks

and citations omitted)). Courts should invoke this "absurdity exception" to the plain meaning rule

under only the most extraordinary circumstances. The Supreme Court has observed that it "rarely

invokes [an absurd results test] to override unambiguous legislation." Barnhart v. Sigmon Coal

Company, 534 U.S. 438, 460, (2002). A leading treatise on statutory construction explained mat

"the absurd results doctrine should be used sparingly because it entails the risk that the judiciary
                                                  9
Case 8:19-cv-02898-JSM-CPT Document 11 Filed 01/30/20 Page 10 of 15 PageID 47



will displace legislative policy on the basis of speculation that the legislature could not have meant

what it unmistakably said." 2A Norman J. Singer, Statutes and Statutory Construction § 46:07 (6th

ed. 2000).

       CPA’s reliance on Strand is misplaced for two reasons. First, the Eighth Circuit in Strand

was presented with completely different words – and symbols. In Strand, the debt collect mailed

a collection letter in an envelope where the envelope "displayed a printed corporate logo depicting

a grid with an upward-pointing arrow and the initials” of the debt collector and the words

"PERSONAL AND CONFIDENTIAL" and "IMMEDIATE REPLY REQUESTED". Strand, 380

F.3d at 317. Strand properly rejected the plaintiff’s argument that debt collector violated Section

1692f(8) by including its initials, “DCS”, on the envelope. Id. at 318-19.

       Here, CPA did not use its initials on the Postcard. And even if it did, Plaintiff would not

have sued CPA for doing so. The envelope in Strand also contained words that are not present on

the Postcards – the words "PERSONAL AND CONFIDENTIAL" and "IMMEDIATE REPLY

REQUESTED". If CPA has used the words "PERSONAL AND CONFIDENTIAL", Plaintiff

would not object to those words as they are arguably in keeping with the FDCPA’s goal of

promoting confidential communications regarding the collection of consumer debt. If CPA had

used the words "IMMEDIATE REPLY REQUESTED" (it did not), Plaintiff would have objected

to these words as these would have been used by CPA to urge consumers to open postcards and

such a blatant attempt to influence a consumer would violate the letter of Section 1692f(8) and the

spirit of Section 1692f which provides that consumers should not have face “unfair or

unconscionable means to collect or attempt to collect any debt”

       Second, after being confronted with a handful of truly innocuous symbols and words, the

court in Strand did not apply a vigorous analysis of the envelope’s use of the words “IMMEDIATE



                                                 10
Case 8:19-cv-02898-JSM-CPT Document 11 Filed 01/30/20 Page 11 of 15 PageID 48



REPLY REQUESTED.” Rather, the court simply concluded as follows: “[i]n light of such clear

and universal pronouncements on the purpose of the FDCPA, we believe a reading of the word

'name' encompassing initials and logos does not thwart Congressional purpose in any way. By a

natural extension, this construction also renders benign the neutral logo and innocuous phrases

printed on the DCS envelopes." Id. at 318-19.

       CPA’s reliance on Goswami is misplaced for two reasons. First, just like the Eighth Circuit

in Strand, the Fifth Circuit in Goswami analyzed completely different words – the use of “priority

letter” on the face of the subject envelope. Goswami, 377 F.3d at 491. CPA’s envelope contains

no such words. Second, Goswami erred by finding that Section 1692(f)(8) was “ambiguous” and

that the court was “permitted to look to the statute's legislative history and any FTC interpretations

of the provision.” Id. (citations omitted).

       Goswami’s reliance on FTC Staff Commentary in 2004 was highly misplaced given the

fact that the FTC Staff Commentary was issued in 1988. The collection industry has evolved since

1988 and the issues confronting the FTC in 1988 are different to what is taking place today and

what took place in 2004, when Goswami was decided.

       More importantly, when the FTC issues a Staff Commentary in December of 1998, the

Commentary specifically advised that it was “not a formal . . . rule or advisory opinion” and was

“not binding on the Commission or the public.” See Staff Commentary On the Fair Debt Collection

Practices Act, 53 Fed. Reg. 50097-02, 50101 (Dec. 13, 1988). The FTC did not have general

rulemaking authority under the FDCPA. See 15 U.S.C. § 1692l(d) (2010). Accordingly, courts

have held that FTC Commentaries are entitled to little weight:

           The FTC Commentary is not binding on the courts because it is not a formal
           regulation and did not undergo full agency consideration. Indeed, the
           Commentary itself states that it "is not a formal trade regulation rule or advisory
           opinion of the Commission, and thus is not binding on the Commission or the

                                                 11
Case 8:19-cv-02898-JSM-CPT Document 11 Filed 01/30/20 Page 12 of 15 PageID 49



           public." A federal court therefore can decline to adopt the FTC position. See
           Scott v. Jones, 964 F.2d 314, 317 (4th Cir. 1992).

                                          ***

           Because we find that the FTC Commentary fails to address comprehensively
           the statutory scheme and therefore "falls outside the range of reasonable
           interpretation of the [FDCPA]'s express language," we cannot give it conclusive
           weight. Heintz v. Jenkins, 514 U.S. 291, 298, 115 S. Ct. 1489, 131 L. Ed. 2d
           395 (1995); see also Thomas v. Law Firm of Simpson & Cybak, 392 F.3d 914,
           920 (7th Cir. 2004) (en banc). Indeed, other federal courts, when determining
           if conduct is unfair or unconscionable, have not used the FTC's test; indeed,
           they do not mention it.

McMillan v. Collection Professionals, Inc., 455 F.3d 754, 764-65 (7th Cir. 2006).

       Even if this Court were inclined to follow the FTC Staff Commentary, the court in

Douglass v. Convergent Outsourcing, 765 F.3d 299 (3d Cir. 2014) properly recognized that

“Neither Senate Report 95-382 nor the FTC Staff Commentary supports an exception to §

1692f(8) that would exempt the identifying information in this case.” Id. at 305. Douglass also

criticized the scope of the examples offered by the FTC Staff Commentary, “the examples offered

by the FTC, which are similar to those addressed in Goswami and Strand, bear no relation to the

disclosure in this case.” Id. The court in Douglass concluded 1692f and 1692f(8), in particular,

should be strictly construed to protect consumers from conduct prohibited by the FDCPA:

           As we have stated before, the FDCPA "must be broadly construed in order to
           give full effect to [Congress's remedial] purposes." Construing § 1692f(8) in
           accord with the FDCPA's purposes in § 1692(a), we find the statute not only
           proscribes potentially harassing and embarrassing language, but also protects
           consumers' identifying information.

Id. at 305-06 (citation omitted).

       E. The Seventh Circuit in Preston v. Midland Rejected the Cases Relied Upon by CPA

       As noted above, in contrast to Goswami, the Seventh Circuit has recently held that the

prohibitions of Section 1692(f)(8) are clear and not ambiguous. Preston, 2020 U.S. App. LEXIS

1775, *11-*12. In so holding, the Seventh Circuit recognized that Section 1692(f)(8) should not

                                                12
Case 8:19-cv-02898-JSM-CPT Document 11 Filed 01/30/20 Page 13 of 15 PageID 50



be read to allow a parade of horrible to result. Instead, the court recognized that the use of postage

symbols and words like “overnight mail” would not run afoul of Section 1692f(8):

            We respectfully disagree with the approach taken by our sister circuits.
           Adherence to the plain wording of § 1692f(8) does not, as Strand suggests,
           prohibit the use of a debtor's address. Nor does the language prohibit pre-printed
           postage or the use of words such as "overnight mail." The section plainly
           sanctions "use of the mails" to communicate with a debtor and therefore also
           sanctions the use of the language and symbols required for sending
           communications through the mail. It does not prohibit markings required by the
           United States Postal Service such as stamping or affixing language or symbols
           to ensure the successful delivery of the communication.

           We also cannot agree with our sister circuits that the prefatory language of
           §1692f renders the provision ambiguous. The first sentence of §1692f prohibits
           a debt collector from "us[ing] unfair or unconscionable means to collect or
           attempt to collect any debt." It next sets forth a nonexhaustive list of conduct
           that constitutes "a violation of this section." Turner v. J.V.D.B. & Assocs., Inc.,
           330 F.3d 991, 996 (7th Cir. 2003) ("Section 1692f states, without qualification,
           that 'the following conduct is a violation of this section.'"). Each subsection, (1)
           through (8), sets forth a discrete means of violating the statute, and the elements
           of each violation are determined by the language of the subsection. Cf. Turner,
           330 F.3d at 996 (stating that "[w]hether the collection of a debt violates §
           1692f(1) depends solely on two factors: (1) whether the debt agreement
           explicitly authorizes the charge; or (2) whether the charge is permitted by law,"
           both of which appear in the text of f(1)). Nothing about the prefatory language
           of § 1692f renders the meaning of subsection (8) ambiguous. Because the
           statutory language neither leads to absurd results nor is ambiguous, resort to
           legislative history is neither necessary nor appropriate. See, e.g., United States
           v. Silva, 140 F.3d 1098, 1102 (7th Cir. 1998) ("If the language is unambiguous,
           we need not resort to legislative history or other sources to glean the legislative
           intent of the statute.").

Preston, 2020 U.S. App. LEXIS 1775, *15-*18.

       Finally, CPA urges this court to rely on Goswami but the court in Goswami erred by relying

on the FTC’s 1988 Staff Commentary. Dkt. 10, p.5. The Preston court correctly held that “[r]esort

to agency interpretations similarly is unnecessary when the statutory language is clear.” Preston

v. Midland Credit Mgmt., 2020 U.S. App. LEXIS 1775, *16 Fn22 (citations omitted). Because

Section 1692f(8) is not ambiguous, Goswami should not have looked at the legislative history or

the FTC for guidance.

                                                 13
Case 8:19-cv-02898-JSM-CPT Document 11 Filed 01/30/20 Page 14 of 15 PageID 51




       III.      Conclusion

        As the court in Preston correctly noted, “courts "are bound by the language of the statute

as it is written" and "are not at liberty to rewrite [the] statute because [we] might deem its effects

susceptible of improvement." Preston, 2020 U.S. App. LEXIS 1775, *15 (quoting C.I.R. v. Lundy,

516 U.S. 235, 252, 116 S. Ct. 647, 133 L. Ed. 2d 611 (1996) (internal quotation marks omitted)

(alterations in original)). Preston went on to hold, "[i]f the statutory language is unambiguous, and

the statutory scheme is coherent and consistent," no further analysis is necessary. Id. (quoting,

Kingdomware Techs., Inc. v. UnitedStates, 136 S. Ct. 1969, 1976, 195 L. Ed. 2d 334 (2016)

(internal quotation marks omitted)).

       In conclusion, because Section 1692f(8) clearly explains what debt collectors are

prohibited from doing – a literal application of Section 1692f(8) is appropriate to protect

consumers from overly zealous debt collectors:

              It is not absurd that a law firm that fails for no good reason to comply with
              the express mandate of a federal statute governing collection activities should
              be found liable for having done so. Moreover, it would not thwart the purpose
              of the statute - to protect the unsophisticated consumer - to insist that a law
              firm comply with the notice requirements even if the consumer is
              subsequently represented. Indeed, the defendants do not argue that it would
              thwart that purpose. They argue only that compliance with the notice
              requirements would not further the purpose of the statute. We need not say
              whether we agree. That is not the issue when we are asked to read an
              unambiguous statute in a nonliteral way. "It is not for us to say whether the
              means chosen by Congress represent the wisest choice." It is enough if
              enforcement of the law Congress passed would not thwart the purpose for
              which it was passed.

Huff v. Dobbins, Fraker, Tennant, Joy & Perlstein, 1999 U.S. App. LEXIS 12055, *16-*17 (7th

Cir. 1999) (internal citations omitted).

       WHEREFORE, for the above reasons, Plaintiff FERNANDO DIAZ respectfully

requests that this Honorable Court deny Defendant’s Motion to Dismiss.
                                                   14
Case 8:19-cv-02898-JSM-CPT Document 11 Filed 01/30/20 Page 15 of 15 PageID 52




                                          Respectfully submitted, on behalf of

                                          Plaintiff Fernando Diaz individually
                                          and on behalf of all others similarly situated,

                                          /s/ Alexander J. Taylor
                                          Alexander J. Taylor, Esq.
                                          Counsel for Plaintiff
                                          Sulaiman Law Group, Ltd
                                          2500 S Highland Ave, Suite 200
                                          Lombard, IL 60148
                                          Telephone: (630) 575-8181
                                          ataylor@sulaimanlaw.com




                                     15
